                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 TERRIE GORA,                                        )     Case No. 1:18-CV-2987
                                                     )
         Plaintiff,                                  )
                                                     )     MAGISTRATE JUDGE
         v.                                          )     THOMAS M. PARKER
                                                     )
 COMMISSIONER OF                                     )
 SOCIAL SECURITY,                                    )     MEMORANDUM OF OPINION
                                                     )     AND ORDER
         Defendant.                                  )

I.      Introduction

        Plaintiff, Terrie Gora, seeks judicial review of the final decision of the Commissioner of

Social Security, denying her application for supplemental security income (“SSI”) under Title

XVI of the Social Security Act. 1 This matter is before me pursuant to 42 U.S.C. §§ 405(g) and

the parties consented to my jurisdiction under 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73. ECF

Doc. 11. Because the Administrative Law Judge (“ALJ”) failed to apply proper legal standards

and failed to build a logical bridge between the evidence and his decision, the Commissioner’s

final decision denying Gora’s application for SSI must be VACATED and Gora’s case must be

REMANDED for further consideration.



11
   The administrative transcript is in ECF Doc. 9. Gora previously filed a claim for SSI, which was
denied in a March 12, 2015 decision. ALJ William Leland determined that new and material evidence
had become available since the last decision, thereby freeing him from having to follow the earlier
findings relevant to Gora’s severe impairments; and Gora does not raise this finding as an issue on appeal.
(Tr. 295).
II.    Procedural History

       On September 29, 2016, Gora protectively applied for SSI. (Tr. 494). Gora alleged that

she became disabled on March 13, 2015 due to depression, back pain, “carpal tunnel in both

arms,” “hernia disc,” arthritis in back, heart aorta valve problem, long QT syndrome, pinched

nerve in neck, asthma, bronchitis, “cist and tumor” on right foot, spinal meningitis, narrowing of

the spine, right thumb pain, anxiety and she couldn’t be around a lot of people. (Tr. 494, 512).

The Social Security Administration denied Gora’s application initially and upon reconsideration.

(Tr. 431-443). Gora requested an administrative hearing. (Tr. 447). ALJ William Leland heard

Gora’s case on March 16, 2018 and denied the claim in a July 31, 2018, decision. (Tr. 292-377).

On October 26, 2018, the Appeals Council denied further review, rendering the ALJ’s decision

the final decision of the Commissioner. (Tr. 1-6). On December 30, 2018, Gora filed a

complaint challenging the Commissioner’s decision. ECF Doc. 1.

III.   Evidence

       A.      Personal, Educational and Vocational Evidence

       Gora was born on April 15, 1968 and was 49 years old at the time of the administrative

hearing. (Tr. 494). She quit school in seventh grade and did not obtain her GED. (Tr. 349).

She had never obtained her driver’s license and had never had a job. (Tr. 348-349).

       B.      Relevant Medical Evidence

               1.     Physical Limitations

       On July 1, 2016, Gora saw Shauna Pagel, CNP, at MetroHealth for right elbow and arm

pain that had lasted for three weeks. (Tr. 647). She saw Dr. Arjun Dhoopar on July 27, 2016

with similar complaints. (Tr. 640-641). Dr. Dhoopar noted that an x-ray was unremarkable.

Gora reported living and caring for her parents including lifting them because of their age. She




                                                2
was not exercising. (Tr. 640). Examination showed swelling in her right hand and forearm,

more than her left, with positive Phalen’s maneuver on the right and tenderness to palpation of

her right lateral epicondyle. Dr. Dhoopar diagnosed carpal tunnel syndrome and epicondylitis

(tennis elbow) on the right. (Tr. 642).

       On August 30, 2016, Gora went to urgent care complaining of numbness and tingling in

both hands and her right elbow. (Tr. 627). The doctors were concerned that the numbness and

tingling could have been caused by nerve impingement instead of carpal tunnel/tennis elbow, so

they recommended that she undergo nerve conduction studies. They also ordered bilateral DME

splints. (Tr. 628).

       EMG testing on October 3, 2016, showed findings consistent with carpal tunnel

syndrome, “moderate on the left and mild on the right.” There was no evidence of ulnar

neuropathy (pinched nerve in the hand and near the elbow.) (Tr. 717). Gora continued to

complain of numbness, weakness and dropping things. (Tr. 747). Physical examination in

October 2016 was positive for Phalen’s and Tinel’s signs in both hands. (Tr. 750).

       On November 11, 2016, Gora met with Dr. Stephen Cheng. Physical examination

showed decreased range of motion in the hands, musculoskeletal tenderness diffusely in both

hands, positive Tinel’s signs, positive Durkan’s signs, as well as mild thenar atrophy. Gora was

not in “acute distress.” Her sensory examination was grossly normal. Dr. Cheng diagnosed

bilateral carpal tunnel syndrome and discussed treatment options. Gora declined injections

because she “does not like shots.” Dr. Cheng recommended night splinting and an exploration of

surgical remedies, for which Gora would need “cardiac clearance before any surgery.” (Tr. 738).

On November 15, 2016, Gora met with Dr. Dhoopar for surgical clearance. (Tr. 732). She was

given an immunization injection and treatment notes indicate that she tolerated it well. (Tr. 735).




                                                3
       In December 2016, x-rays of Gora’s hands showed mild degenerative disease at the base

of the distal phalanxes of both thumbs. (Tr. 754, 756). Gora reported she was taking care of her

sick mother. (Tr. 758). Examination continued to show positive Tinel’s and Durkan’s signs with

mild thenar atrophy in December 2016. (Tr. 759).

       In September 2017, clinical nurse specialist, Ann Harrington, conducted a “disability

examination.” (Tr. 977-983). Gora reported severe neck, back, leg and hand pain and that she

had been experiencing symptoms for three years. Ms. Harrington noted that Gora had not had

any “significant treatment” for her conditions. Gora refused injections. (Tr. 977-978). Physical

examination showed tenderness to palpation in both the lumbar and cervical spines, with positive

sacroiliac joint, ischial and greater tuberosity tenderness, severely reduced trunk and hip range of

motion, decreased range of motion in the neck and mild degenerative disease in the cervical and

lumbar spine and both hands. Ms. Harrington noted normal motor strength in Gora’s upper and

lower extremities. Her fine motor coordination was also normal. (Tr. 983). Ms. Harrington

discussed with Gora that carpal tunnel surgery would potentially help with radial four digit

numbness, but was unlikely to help with her little finger. (Tr. 978). Gora agreed to try to attend

occupational therapy and to follow-up when she was ready for surgery. (Tr. 978-979). Gora met

with Ms. Harrington on October 26, 2017. Ms. Harrington noted that Gora was positive for

14/18 tender points for pain. (Tr. 1008).

       On November 20, 2017, Gora reported to nurse practitioner, Margaret Onyeukwu, that

her carpal tunnel in both hands was causing a lot of discomfort. She also stated that she wanted

to have surgery but did not have anyone to take care of her mother. (Tr. 1020).

       Gora was evaluated again by Ms. Harrington on December 13, 2017. She reported that

she could not tolerate physical therapy because it made her pain worse. (Tr. 1026). Ms.




                                                 4
Harrington reviewed x-rays of Gora’s cervical and lumbar spine and of her hands from August

2017. An x-ray of her lumbar spine showed multilevel degenerative disc disease with narrowing

at L3-4, facet hypertrophy L3-S1 and some sclerosis at L5-S1. An x-ray of her cervical spine

showed degenerative disc disease from C4 to C7 with foraminal encroachment of her spinal cord

at C5, C6 and C7, with straightening of her cervical lordosis. X-rays of her hands showed mild

degenerative disease of the base of the distal phalanxes. (Tr. 1030-1031). She was diagnosed

with chronic low back pain and wide spread neuropathic pain. Ms. Harrington continued her

prescriptions of Cymbalta and increased her nerve pain medication, Gabapentin. (Tr. 1031).

               2.     Mental Limitations

        Gora started receiving mental health treatment in 2015. She received regular mental

health treatment throughout 2015 and 2016. (Tr. 560, 567, 573, 579, 584, 590, 595, 601, 606,

611, 616, 741). Mental status examinations during that time period consistently documented

anxiety, depression and vague perceptual disturbances. She was prescribed multiple

medications, including: Zoloft, Clonidine, Remeron and Klonopin. (Tr. 560). She was

diagnosed with panic disorder, major depressive disorder and post-traumatic stress disorder. (Tr.

561).

        In March 2015, Gora saw certified nurse specialist, Carol Cardello. Gora reported that

she had been coping well but was still having panic attacks when around a lot of people.

Examination showed that Gora was cooperative, logical and coherent. Though anxious, Gora’s

attention and concentration were sustained. (Tr. 610-611).

        On July 10, 2015, Gora reported to Ms. Cardello that she was “active in helping both

parents” along with her sister. (Tr. 595). She said that she had a lot on her mind but was “stable

overall.” (Tr. 595-596).




                                                5
        On November 19, 2015, Gora reported that she was more depressed during that

appointment because she had lost her brother and sister and was concerned about a “lack of

finances.” She stated she had run out of antidepressant medication “a few weeks ago and is now

affected by the absence of medication.” (Tr. 590). Ms. Cardello noted that Gora had sustained

attention and concentration and a logical and coherent thought process. Gora planned to restart

medication. (Tr. 589-590).

        On December 28, 2015, Ms. Cardello noted that Gora was not consistently compliant

with her medications. She reported that she still felt depressed and anxious. She spent much of

her time with her mother and did not have much time for herself. Ms. Cardello noted that Gora’s

thought process was logical and coherent, her attention and concentration were sustained, and

her judgment and insight were fair. (Tr. 584-585).

        On May 16, 2016, Gora reported that she spent “most her time caring” for her sick

mother. She was mildly anxious, but had a logical and coherent thought process with sustained

attention and concentration. She said she heard voices, but they were “vague and longstanding.”

She reported “going daily” to methadone meetings and counseling. Ms. Cardello’s impression

was that Gora was “still stressed but coping.” (Tr. 573).

        On October 21, 2016, Gora was more depressed and anxious because her father had died.

She had been very close to him and reported difficulty coping with the loss. However, her

thought process was logical and coherent, and she had sustained attention/concentration. (Tr.

741).

        Treatment notes on January 13, 2017 state that Gora’s sister had died unexpectedly of

septic shock on December 2, 2017, two months after their father died. (Tr. 945). Mental status

examinations for January and April 2017 were the same. Gora was noted to be anxious,




                                                6
depressed and continued to have vague perceptual disturbances. (Tr. 945, 959). Treatment notes

from April 2017 state that Gora was overwhelmed by so many recent family losses. (Tr. 959).

       In September 2017, Gora began mental health treatment with Ms. Onyeukwu at

MetroHealth, who took over for Ms. Cardello after she retired. (Tr. 989). Gora continued to

grieve the loss of her sister and father, but reported that she was “doing better.” She reported

anxiety and depression for around 27 years. She was “the caregiver to her 83-year-old mother.”

Ms. Onyeukwu opined that Gora’s thoughts were logical in form and content. She also noted

that her memory, concentration and abstraction were all within normal limits and she had good

eye contact. Ms. Onyeukwu continued Gora’s prescriptions and ordered follow-up in four

weeks. (Tr. 989-990).

       Gora followed-up with Ms. Onyeukwu on November 20, 2017. Ms. Onyeukwu’s

impression was that Gora’s symptoms were in partial remission. Mental status examination

showed that her memory was within normal limits; her attention and concentration were

sustained; she was fully oriented; and she was logical and organized. She exhibited no evidence

of paranoia, delusions, or the “perceptual disturbance” she had earlier reported. (Tr. 1020).

       C.      Relevant Opinion Evidence

               1.       Treating Psychiatrist – Howard Gottesman

       A psychiatrist at MetroHealth, Dr. Gottesman, along with Nurse Specialist Carol

Cardello, completed two assessments of Ms. Gora’s mental residual capacity. Dr. Gottesman

signed the first form on January 19, 2017. In this form he opined that Gora could rarely deal

with the public; relate to co-workers; deal with work stress; complete a normal workday and

workweek without interruption from psychologically based symptoms and perform at a

consistent pace without an unreasonable number and length of rest periods; understand




                                                 7
remember and carry out complex job instructions; and socialize. Dr. Gottesman also opined

there were many mental work activities that Gora could only perform occasionally. (Tr. 921-

922).

        A couple of months later, on March 9, 2017, Dr. Gottesman completed a different form

with seemingly different opinions. On this form, he opined that Gora did not have any marked

or extreme limitations. He opined that she had moderate limitations in her abilities to: keep

social interactions free of excessive irritability, sensitivity, argumentativeness or suspiciousness;

sustain an ordinary routine and regular attendance at work; work a full day without needing more

than the allotted number or length of rest periods during the day; adapt to changes; and manage

her psychologically based symptoms. (Tr 924-925).

        Dr. Gottesman retired in April 2017. (Tr. 965). Gora represents that, because of his

retirement, there was no opportunity to question him regarding the apparent inconsistencies

between his first and second assessments. ECF Doc. 13 at 4.

                2.      State Agency Consultants

        On October 27, 2016, state agency consultant, David Knierim, M.D. reviewed Gora’s

medical records and opined that she could perform light work with frequent use of her hands.

This was an adoption of a decision of an ALJ on a prior application issued in March of 2015. 2

(Tr. 412-414, 426). On January 10, 2017, Gail Mutchler, M.D., reviewed Gora’s records and

generally agreed with the opinions of Dr. Knierim. (Tr. 425-427).




2
  The March 2015 hearing decision contained very little discussion of a carpal tunnel diagnosis. It also
stated that Gora had normal strength and sensation, was neurologically intact in her upper extremities, and
did not require surgery. Gora argues that this decision should not have been adopted because of the
updated medical evidence in the record after the decision. (Tr. 389-390). As noted in footnote 1, supra,
the ALJ also found that he was not bound by the previous ALJ’s decision because of new and material
evidence. (Tr. 295).




                                                    8
       On November 3, 2016, Melanie Bergsten, Ph.D., reviewed Gora’s records and opined

that she was capable of performing simple, routine tasks in a low stress environment and could

have superficial interactions with coworkers and supervisors. (Tr. 409-410). On January 10,

2017, Judith Schwartzman, Psy.D., reviewed Gora’s records and affirmed Dr. Bergsten’s

opinions.

       D.      Relevant Testimonial Evidence

       Gora testified at the administrative hearing on March 16, 2018. (Tr. 346-367). Gora was

5’4” tall and weighed 135 pounds. (Tr. 348). She lived in a house with her 22-year-old son and

her mother, for whom she provided full-time care. (Tr. 347). Gora did not drive and had never

obtained a driver’s license. (Tr. 348). She dropped out of school in 7th grade and had never held

a job. (Tr. 349).

       Gora said she could not work due to the effects of anxiety, arthritis and pain in her hands

and back, and her need to frequently change positions from sitting to standing. (Tr. 349-350).

She took medications that helped with the pain and they did not cause any negative side effects.

(Tr. 351, 357). Gora felt that her condition had gotten worse since 2015 due to her physical and

mental limitations, which were exacerbated by numerous deaths in her family. (Tr. 351).

       On a good day, Gora estimated that she was able to sit for a half hour and stand for

fifteen minutes. She was no longer able to lift three to five pounds with her hands. (Tr. 352).

Despite her fear of surgeries, she admitted that she needed carpal tunnel surgery because she

could no longer function with her hands. She reported that it took her a half hour in the morning

to get her hands “uncramped.” (Tr. 357). She did not bathe as often as she once did, but

otherwise she was able to care for her basic hygienic needs. (Tr. 353).




                                                9
       Gora administered medication to her mother in the morning. (Tr. 353). Her son made a

list for Gora of the medications she was to give her mother each day. (Tr. 353, 365). Her mother

was able to wash herself. A nurse next door and Gora’s son also helped take care of her mother.

(Tr. 353-354). Gora no longer did any household chores. Her son and sister helped with chores.

She made microwavable meals for her mother. (Tr. 355). She had not gotten surgery on her

hands because she didn’t think her mother would be able to prepare her own meals. (Tr. 365).

       Gora stopped using heroin in 2012. She attended weekly Narcotics Anonymous meetings

to maintain her sobriety. She also attended grief therapy sessions. (Tr. 360-361). But she did

not like to be around many people and avoided crowds. (Tr. 365). She took medication before

meetings and sat in the back while she was there. (Tr. 360-361).

       Vocational Expert Adolph Cwik (“VE”) also testified at the hearing. (Tr. 367-375).

Because none of Gora’s claims of error directly relate to the opinions of the VE, I have only

briefly summarized his testimony. In short, the VE opined that there were jobs for an individual

of Gora’s age and education who was limited to light work with additional limitations. (Tr. 372-

373). However, if this individual was limited to occasional handling and fingering at either the

light or sedentary levels, the only job she could perform would be surveillance system monitor.

(Tr. 374). The VE opined that there were approximately 19,500 of surveillance system monitor

jobs available at the national level. (Tr. 375).

       If the individual’s interaction with supervisors was limited to occasional, the number of

these jobs that would be available would be eroded by at least 50%. The VE further opined that

being limited to occasional interaction with a supervisor would not be feasible because, for at

least the probationary period, frequent interaction with supervisors is required. Thus, a limitation

to occasional interaction with supervisors would result in no jobs being available. (Tr. 371).




                                                   10
There would also be no jobs available if the individual was off task 20% or more of the workday

and/or absent from work two or more days per month. (Tr. 374).

IV.    The ALJ’s Decision

       The ALJ made the following findings relevant to this appeal:

       4. Gora had the residual functional capacity to perform light work except that
          she could occasionally climb ramps or stairs; could never climb ladders, ropes
          or scaffolds; could frequently handle and finger; occasionally balance, stoop,
          kneel, crouch and crawl; she could not work in environments where she would
          have concentrated exposure to temperature extremes, humidity, and/or
          environmental pollutants; she was limited mentally to performing no more
          than simple, routine tasks in a low stress environment (no fast pace, strict
          quotas, or frequent duty changes) in jobs where she would not have to interact
          with members of the public or have more than superficial interactions with
          coworkers and supervisors. (Tr. 301).

       9. There were jobs that existed in significant numbers in the national economy
          that Gora could perform. (Tr. 307).

Based on all his findings, the ALJ determined that Gora was not disabled. (Tr. 308).

V.     Law & Analysis

       A.      Standard of Review

       The court reviews the Commissioner’s final decision to determine whether it was

supported by substantial evidence and whether proper legal standards were applied. 42 U.S.C.

§§ 405(g), 1383(c)(3); Elam v. Comm’r of Soc. Sec., 348 F.3d 124, 125 (6th Cir. 2003).

Substantial evidence is any relevant evidence, greater than a scintilla, that a reasonable person

would accept as adequate to support a conclusion. Rogers v. Comm’r of Soc. Sec., 486 F.3d 234,

241 (6th Cir. 2007).

       Under this standard, the court cannot decide the facts anew, evaluate credibility, or

reweigh the evidence. Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 476 (6th Cir. 2003). If

supported by substantial evidence and reasonably drawn from the record, the Commissioner’s




                                                11
factual findings are conclusive – even if this court might reach a different conclusion or if the

evidence could have supported a different conclusion. 42 U.S.C. §§ 405(g), 1383(c)(3); see also

Elam, 348 F.3d at 125 (“The decision must be affirmed if . . . supported by substantial evidence,

even if that evidence could support a contrary decision.”); Rogers, 486 F.3d at 241 (“[I]t is not

necessary that this court agree with the Commissioner’s finding, as long as it is substantially

supported in the record.”). This is so because the Commissioner enjoys a “zone of choice”

within which to decide cases without being second-guessed by a court. Mullen v. Bowen, 800

F.2d 535, 545 (6th Cir. 1986).

       Even if supported by substantial evidence, however, the court will not uphold the

Commissioner’s decision when the Commissioner failed to apply proper legal standards, unless

the error was harmless. Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746 (6th Cir. 2006) (“[A]

decision . . . will not be upheld [when] the SSA fails to follow its own regulations and [when]

that error prejudices a claimant on the merits or deprives the claimant of a substantial right.”);

Rabbers v. Comm’r Soc. Sec. Admin., 582 F.3d 647, 654 (6th Cir. 2009) (“Generally, . . . we

review decisions of administrative agencies for harmless error.”). Furthermore, the court will not

uphold a decision, when the Commissioner’s reasoning does “not build an accurate and logical

bridge between the evidence and the result.” Fleischer v. Astrue, 774 F. Supp. 2d 875, 877 (N.D.

Ohio 2011) (quoting Sarchet v. Charter, 78 F.3d 305, 307 (7th Cir. 1996)); accord Shrader v.

Astrue, No. 11-13000, 2012 U.S. Dist. LEXIS 157595 (E.D. Mich. Nov. 1, 2012) (“If relevant

evidence is not mentioned, the court cannot determine if it was discounted or merely

overlooked.”); McHugh v. Astrue, No. 1:10-CV-734, 2011 U.S. Dist. LEXIS 141342 (S.D. Ohio

Nov. 15, 2011); Gilliams v. Astrue, No. 2:10 CV 017, 2010 U.S. Dist. LEXIS 72346 (E.D. Tenn.

July 19, 2010); Hook v. Astrue, No. 1:09-CV-19822010, 2010 U.S. Dist. LEXIS 75321 (N.D.




                                                 12
Ohio July 9, 2010). Requiring an accurate and logical bridge ensures that a claimant will

understand the ALJ’s reasoning.

       The Social Security regulations outline a five-step process the ALJ must use to determine

whether a claimant is entitled to benefits: (1) whether the claimant is engaged in substantial

gainful activity; (2) if not, whether the claimant has a severe impairment or combination of

impairments; (3) if so, whether that impairment, or combination of impairments, meets or equals

any of the listings in 20 C.F.R. § 404, Subpart P, Appendix 1; (4) if not, whether the claimant

can perform her past relevant work in light of her RFC; and (5) if not, whether, based on the

claimant’s age, education, and work experience, she can perform other work found in the

national economy. 20 C.F.R. §§ 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-(v); Combs v. Comm’r

of Soc. Sec., 459 F.3d 640, 642-43 (6th Cir. 2006). Although it is the Commissioner’s obligation

to produce evidence at Step Five, the claimant bears the ultimate burden to produce sufficient

evidence to prove that she is disabled and, thus, entitled to benefits. 20 C.F.R. §§ 404.1512(a),

416.912(a).

       B.      Residual Functional Capacity

       Gora argues that the ALJ failed to properly evaluate the evidence in relation to her carpal

tunnel syndrome when he determined her RFC. ECF Doc. 13 at 10-13. Gora cites evidence in

the record showing that her ability to use her hands was more limited than the ALJ’s assessment.

She had an EMG confirming her diagnosis and physical examination of her hands showed

decreased range of motion, thenar atrophy, positive Durken’s sign, positive Tinel’s sign and

positive Phalen’s sign. (Tr. 642, 702, 738, 750). She developed mild degenerative changes in

both thumbs. (Tr 754, 756). She consistently reported pain and limitations in the use of her

hands, was prescribed bilateral wrist braces, and had surgery recommended. (Tr. 738).




                                                13
       At Step Four of the sequential analysis, the ALJ must determine a claimant’s RFC by

considering all relevant medical and other evidence. 20 C.F.R. §§ 404.1520(e), 416.920(e). The

RFC is an assessment of a claimant’s ability to do work despite her impairments. Walton v.

Astrue, 773 F. Supp. 2d 742, 747 (N.D. Ohio 2011) (citing 20 C.F.R. § 404.1545(a)(1) and SSR

96-8p, 1996 SSR LEXIS 5 (July 2, 1996)). “In assessing RFC, the [ALJ] must consider

limitations and restrictions imposed by all of an individual’s impairments, even those that are not

‘severe.’” SSR 96-8p, 1996 SSR LEXIS 5. Relevant evidence includes a claimant’s medical

history, medical signs, laboratory findings, and statements about how the symptoms affect the

claimant. 20 C.F.R. §§ 404.1529(a), 416.929(a); see also SSR 96-8p, 1996 SSR LEXIS 5.

       The ALJ determined that Gora could frequently handle and finger. (Tr. 301). This

finding conflicted with Gora’s statements that she could no longer function with her hands. (Tr.

357). The ALJ discounted Gora’s statements regarding the limiting effects of her symptoms

because “she has been able to manage her symptoms conservatively with medication, counseling

and physical therapy.” (Tr. 302). He also reasoned:

       Although she presented with reduced range of motion and tenderness to palpation
       in the spine and bilateral upper extremities, she largely presented in no acute
       distress with full strength, normal and symmetrical reflexes, and a normal and
       independent gait. She refused injections and declined to schedule surgery to
       address her carpal tunnel syndrome.

(Tr. 302).

       The ALJ’s decision summarizes Gora’s medical treatment with very little analysis

explaining the relationship between the medical evidence and his decision. The Commissioner

points to sections of the summarized evidence to support the ALJ’s decision, such as the fact that

Gora was in “no acute distress.” The Commissioner also cites sections of the record that call into

question Gora’s statements regarding her pain and functional limitations. For example, the




                                                14
Commissioner argues that Gora could not have been her mother’s caretaker if she was entirely

disabled. ECF Doc. 15 at 11. While this inconsistency might have supported the ALJ’s findings,

this court cannot determine whether it influenced the ALJ because he didn’t state it in his

decision. ECF Doc. 15 at 11. Unfortunately, the ALJ provided very little explanation as to how

the summarized medical evidence supported his decision.

         Moreover, sections of the ALJ’s summary of the medical evidence supported a finding of

greater limitation in Gora’s ability to use her hands. For example, despite concluding that Gora

“declined” surgery, the ALJ’s summary of the medical evidence included facts such as, “[i]n

November 2017, the claimant reported that her bilateral carpal tunnel syndrome symptoms were

bothering her, and she wanted to have surgery, but there was no one else beside her to care for

her elderly mother.” (Tr. 304). This evidence seems inconsistent with a conclusion that Gora

“declined” to schedule surgery. And, the ALJ attached significance to the fact that Gora

declined surgery, even though this was not a completely accurate portrayal of Gora’s medical

history. (Tr. 302). The record shows that Gora wanted surgery but felt she couldn’t have it

because of her mother’s situation. This implies that she was not simply “declining” surgery but

did so for other reasons. Indeed, if the ALJ’s conclusion implied that Gora’s condition was not

as limiting as she alleged because she electively decided not to have surgery, the ALJ’s medical

summary undermines that notion. The ALJ should have provided a better explanation on this

issue and as to why he rejected Gora’s statements regarding her functional abilities with her

hands.

         The Commissioner argues that substantial evidence supported the ALJ’s RFC finding that

she could frequently handle and finger, and that may be true. And, even if substantial evidence

would have supported a different finding, the court must affirm the ALJ’s decision if it was




                                                15
supported by substantial evidence. Buxton v. Halter, 246 F.3d 762, 772 (6th Cir. 2001).

However, the problem with the ALJ’s RFC determination is that he rejected Gora’s statements

regarding her functional abilities without a sufficient explanation. 3 A claimant’s subjective

symptom complaints may support a disability finding only when objective medical evidence

confirms the alleged severity of the symptoms. Blankenship v. Bowen, 874 F.2d 1116, 1123 (6th

Cir. 1989). Here, objective evidence did support Gora’s complaints. As she argues, an EMG

confirmed the diagnosis of carpal tunnel syndrome and physical examination of her hands

showed objective signs of limitation in the use of her hands. (Tr. 642, 702, 738, 750).

        An ALJ is not required to accept a claimant’s subjective symptom complaints, however,

and may properly discount the claimant’s testimony about her symptoms when it is inconsistent

with objective medical and other evidence. See Jones v. Comm’r of Soc. Sec., 336 F.3d 469,

475-76 (6th Cir. 2003); SSR 16-3p, 2016 SSR LEXIS 4 *15 (Oct. 25, 2017) (“We will consider

an individual’s statements about the intensity, persistence, and limiting effects of symptoms, and

we will evaluate whether the statements are consistent with objective medical evidence and the

other evidence.”). In evaluating a claimant’s subjective symptom complaints, an ALJ may

consider several factors, including the claimant’s daily activities, the nature of the claimant’s

symptoms, the claimant’s efforts to alleviate her symptoms, the type and efficacy of any

treatment, and any other factors concerning the claimant’s functional limitations and restrictions.

SSR 16-3p, 2016 SSR LEXIS 4 *15-19; 20 C.F.R. §§ 404.1529(c)(3), 416.929(c)(3); see also

Temples v. Comm’r of Soc. Sec., 515 F. App’x 460, 462 (6th Cir. 2013) (stating that an ALJ


3
  The fact that the Commissioner dedicates a portion of his brief to attacking Gora’s credibility confirms
that the ALJ did not properly explain his evaluation of Gora’s statements. The Commissioner argues
several bases by which the ALJ could have found that Gora’s statements regarding the use of her hands
were exaggerated. ECF Doc. 15 at 11. Unfortunately, the ALJ did not cite any of these reasons or
adequately explain why he found Gora’s statements to be inconsistent. (Tr. 302).




                                                    16
properly considered a claimant’s ability to perform day-to-day activities in determining whether

his testimony regarding his pain was credible).

       The ALJ appears to have discounted Gora’s statements because she declined shots and

surgery. (Tr. 302). Her efforts to alleviate her symptoms and the treatment she received were

appropriate factors for the ALJ to consider. SSR 16-3p, 2016 SSR LEXIS 4 *15-19; 20 C.F.R.

§§ 404.1529(c)(3), 416.929(c)(3). But it was inaccurate to say that Gora simply “declined”

surgery. Even the ALJ’s decision indicated that Gora wanted surgery, but felt she couldn’t have

it due to caring for her mother. (Tr. 304). Both the medical notes and Gora’s hearing testimony

confirmed that fact. (Tr. 357, 1020). If an ALJ discounts or rejects a claimant’s subjective

complaints, he must state clearly his reasons for doing so. See Felisky v. Bowen, 35 F.3d 1027,

1036 (6th Cir. 1994). By apparently rejecting Gora’s functional ability statements on an

inaccurate basis, the ALJ failed to follow SSR 16-3p, 2016 SSR LEXIS 4 *15. A better

explanation of the ALJ’s rejection of Gora’s statements was necessary so that Gora and this court

could have understood his reasoning.

       A proper evaluation of the evidence related to Gora’s ability to handle and finger,

including her own statements, may change the outcome of her claim. At the administrative

hearing, the VE opined that, if Gora was limited to occasional handling and fingering, she would

only be able to perform the job of surveillance system monitor. (Tr. 374). He estimated that

there were only 19,500 surveillance system monitor jobs available at the national level. (Tr.

375). But, contrary to the VE’s testimony, the job of surveillance system monitor requires a

reasoning level of 3, which was higher than Gora’s, as determined by the ALJ. See Dictionary of

Occupational Titles 379.367-010; ECF Doc. 13 at 12-13. Consequently, had the ALJ properly

evaluated Gora’s statements in accordance with SSR 16-3p, 2016 SSR LEXIS 4 *15, he would




                                                  17
likely have found that she was disabled because the VE didn’t identify any available jobs she

could perform. The court agrees with Gora that the ALJ’s failure to properly consider her

statements was not harmless error.

       The ALJ’s RFC determination that Gora was capable of frequent handling and fingering

might have been supported by substantial evidence. Indeed, the ALJ relied on the opinions of

state agency physicians David Kneirim, M.D. and Gail Mutchler, M.D. who both opined that

Gora could frequently handle and finger. (Tr. 305). But those doctors merely adopted the same

limitation determined in Gora’s prior SSI application. (Id.). Accepting their adoptions of the

earlier-claim conclusions was inconsistent with the ALJ’s conclusion that he was not bound by

the findings from the earlier claim due to newly developed evidence. (Tr. 295). Moreover, his

finding is in direct conflict with Gora’s own statements regarding her functional abilities. Gora’s

statements were supported by objective medical evidence in the record. And, the ALJ’s basis for

discounting her statements was questionable. Because the ALJ failed to properly apply SSR 16-

3p, 2016 SSR LEXIS 4 *15 and because his decision did not build a logical bridge between the

evidence and his RFC finding, the decision must be vacated.

       C.      Medical Opinion Evidence

        Gora also argues that the ALJ erred by assigning limited weight to Dr. Gottesman’s

opinions while assigning great weight to the state agency reviewing psychiatrist. At Step Four,

an ALJ must weigh every medical opinion that the Social Security Administration receives. 20

C.F.R. §§ 404.1527(c), 416.927(c). An ALJ must give a treating physician’s opinion controlling

weight, unless the ALJ articulates good reasons for discrediting that opinion. Gayheart v.

Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013). “Treating-source opinions must be

given ‘controlling weight’ if two conditions are met: (1) the opinion is ‘well-supported by




                                                18
medically acceptable clinical and laboratory diagnostic techniques’; and (2) the opinion ‘is not

inconsistent with the other substantial evidence in [the] case record.’” Id. (quoting 20 C.F.R. §

404.1527(c)(2)).

       Good reasons for rejecting a treating physician’s opinion may include that: “(1) [the]

treating physician’s opinion was not bolstered by the evidence; (2) evidence supported a contrary

finding; or (3) [the] treating physician’s opinion was conclusory or inconsistent with the doctor’s

own medical records.” See Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir.

2011) (quotation omitted); 20 C.F.R. §§ 404.1527(c), 416.927(c). Inconsistency with

nontreating or nonexamining physicians’ opinions alone is not a good reason for rejecting a

treating physician’s opinion. See Gayheart, 710 F.3d at 377 (stating that the treating physician

rule would have no practical force if nontreating or nonexamining physicians’ opinions were

sufficient to reject a treating physician’s opinion).

       If an ALJ does not give a treating physician’s opinion controlling weight, he must

determine the weight it is due by considering the length and frequency of treatment, the

supportability of the opinion, the consistency of the opinion with the record as a whole, and

whether the treating physician is a specialist. See Gayheart, 710 F.3d at 376; 20 C.F.R.

§§ 404.1527(c)(2)-(6), 416.927(c)(2)-(6). Nothing in the regulations requires the ALJ to explain

how he considered each of the factors. See 20 C.F.R. §§ 404.1527(c), 416.927(c). Nevertheless,

the ALJ must provide an explanation “sufficiently specific to make clear to any subsequent

reviewers the weight the [ALJ] gave to the treating source’s medical opinion and the reasons for

that weight.” Gayheart, 710 F.3d at 376; see also Cole v. Astrue, 661 F.3d 931, 938 (6th Cir.

2011) (“In addition to balancing the factors to determine what weight to give a treating source

opinion denied controlling weight, the agency specifically requires the ALJ to give good reasons




                                                  19
for the weight he actually assigned.”). When the ALJ fails to adequately explain the weight

given to a treating physician’s opinion, or otherwise fails to provide good reasons for rejecting a

treating physician’s opinion, remand is appropriate. Cole, 661 F.3d at 939.

       Regarding Dr. Gottesman’s opinions, the ALJ stated:

       The undersigned gives partial weight to the opinions of Carol Cardello,
       PHMCNS-BC, and Howard Gottesman, MD. (Ex. B8F; ex. B9F). While Ms.
       Cardello is not an acceptable medical source as that term is defined by the
       Regulations, the undersigned is required to evaluate her opinions to the extent that
       they are supported by the evidence of record taken as a whole. (20 CFR
       416.913(a)).

       ***

       These opinions were issued only a few months apart, yet contain starkly different
       evaluations of the claimant’s mental functioning. The January 2017 opinion is
       less consistent with the record than the March 2017 opinion is, and therefore, it is
       given less weight. The record, as discussed above, indicates that although the
       claimant suffered from limitations in her ability to perform tasks, handle stress,
       and interact with others, these restrictions are not work-preclusive. Although Dr.
       Gottesman is an acceptable medical source with a treating relationship with the
       claimant, his opinions are not given controlling weight because they are not
       currently consistent with other substantial evidence in the record that indicates the
       claimant’s limitations are not as severe, and they also concern the claimant’s
       residual functional capacity, which is an issue reserved to the Commissioner. (20
       CFR 416.927). Therefore, these opinions are given only partial weight overall.

(Tr. 306-307).

       Clearly, there was a conflict between the two forms completed by Dr. Gottesman. Gora

acknowledges this problem in her brief and her attorney raised this issue at her hearing. ECF

Doc. 13 at 15. The inconsistencies between his opinions may have even been a proper basis for

rejecting both of his opinions. But that is not what the ALJ did. He found that one of Dr.

Gottesman’s opinions was less consistent with the record than the other opinion and assigned

more weight to the opinion he found more consistent with the other evidence. (Tr. 306). This

decision might also have been acceptable and in keeping with the agency’s regulations.




                                                20
However, the ALJ didn’t explain this finding or cite any evidence to support it. The good reason

rule requires more than simply stating that the opinion is “inconsistent with the record.” See

Friend v. Comm’r of Soc. Sec., 375 F. App’x 543, 551 (6th Cir. 2010).

       The Commissioner argues that Dr. Gottesman wasn’t even a treating source because he

never examined Gora. If the ALJ had made this finding, he may not have been required to

provide good reasons for assigning less than controlling weight to Dr. Gottesman’s opinion. See

Thacker v. Comm’r of Soc. Sec., 99 F. App’x 661, 664 (6th Cir. 2004). However, the ALJ found

that Dr. Gottesman was “an acceptable medical source with a treating relationship with the

claimant.” (Tr. 306). Thus, he should have properly explained his decision to assign more

weight to one of his opinions and partial weight to the opinions overall. The Commissioner’s

efforts to discount Dr. Gottesman’s treating relationship with Gora might actually appear to have

merit, but they did not provide the basis for the ALJ’s handling of Dr. Gottesman’s opinion. And

this court cannot engage in post-hoc rationalization to find the ALJ’s analysis of Dr. Gottesman’s

opinions to have been sufficient.

       The Commissioner makes other arguments in support of the ALJ’s finding that Dr.

Gottesman’s January 2017 opinion was inconsistent with other record evidence. However, this

court may only review the grounds offered by the ALJ and cannot affirm the administrative

action by substituting what it, or the Commissioner, considers to be a more adequate or proper

basis. Harvey v. Comm’r of Soc. Sec., 2017 U.S. App. LEXIS 19788 at *18 (6th Cir. 2017);

citing SEC v. Chenery Corp., 332 U.S. 194, 196, 67 S. Ct. 1575, 91 L. Ed. 1995 (1947); see also

Simpson v. Comm'r of Soc. Sec., 344 F. App’x 181, 192 (6th Cir. 2009).

       The Commissioner argues that the ALJ properly resolved the conflict between Dr.

Gottesman’s conflicting opinions. The court agrees that the ALJ had the duty to resolve the




                                                21
conflict between the opinions and that he seemingly resolved it. See Coldiron v. Comm’r of Soc.

Sec., 391 F. App’x 435, 439 (6th Cir. 2010). However, because the ALJ considered Dr.

Gottesman to be a treating source, he was also required to explain how he resolved the conflict

by doing more than offering the conclusory statement that one of the opinions was more

consistent with the evidence than the other. See Friend, 375 F. App’x at 551.

       The Commissioner contends that the ALJ was not required to recontact Dr. Gottesman

because he provided insufficient evidence. The court agrees. See 20 C.F.R. § 416.920b(b)(2)(i).

The claimant – and not the ALJ – has the burden to produce evidence in support of a disability

claim. 20 C.F.R. § 416.912(a). Moreover, Gora states that there was no opportunity to contact

Dr. Gottesman because he had retired. ECF Doc. 13 at 4. Thus, the ALJ can hardly be faulted

for not contacting him. The ALJ did not err in failing to obtain additional opinion evidence; he

erred by failing to state good reasons for assigning less than controlling weight to Dr.

Gottesman’s January 2017 opinions without citing record evidence supporting that decision.

       The Commissioner argues that the ALJ did not err in assigning greater weight to the state

agency reviewing sources, even though they did not review psychiatric records in the file. The

court does not disagree. An ALJ may give great weight to a state agency reviewer’s opinion,

even when contrary evidence is submitted after the opinion is issued, as long as the ALJ

considers the later evidence. McGrew v. Comm’r of Soc. Sec., 343 F. App’x 26, 32 (6th Cir.

2009). And, the ALJ may assign greater weight to a state agency reviewer than to a treating

physician if the ALJ properly explains his reasons for rejecting a treating source’s opinion.

Norris v. Comm’r of Soc. Sec., 461 F. App’x 433, 439 (6th Cir. 2012). But here, the ALJ did not

properly explain his reasons for rejecting one of Dr. Gottesman’s opinions and assigning partial

weight to his opinions overall.




                                                22
       Finally, the Commissioner argues that this court should look back to earlier portions of

the ALJ’s decision to find support for his decision to assign only partial weight to the opinions of

Dr. Gottesman. The court recognizes that such an approach may be appropriate in some

circumstances. See Crum v. Comm’r of Soc. Sec. 660 F. App’x 449, 455 (6th Cir. 2016).

However, in this matter, the ALJ’s decision merely recites facts from the medical evidence with

little analysis as to how that would support his decision regarding Dr. Gottesman’s opinions. His

summarized evidence could both support or contradict the rejection of Dr. Gottesman’s opinions.

Thus, his statement that “the record, as discussed above, indicates that *** [Gora’s] restrictions

are not work-preclusive,” (Tr. 306) lacked the specificity required by the agency’s treating

physician rule. See Gayheart, 710 F.3d at 376; Cole v. Astrue, 661 F.3d 931, 938 (6th Cir.

2011); Friend, 375 F. App’x at 551. In failing to adequately explain why he assigned partial

weight to Dr. Gottesman’s opinions overall, the ALJ failed to properly apply the agency’s

treating physician rule and his decision must be vacated.


VI.    Conclusion

       Because the ALJ failed to apply proper legal standards and failed to build a logical bridge

between his decision and the evidence, the Commissioner’s final decision denying Gora’s

application for Supplemental Security Income benefits must be VACATED and REMANDED

for further consideration consistent with this memorandum opinion and order.


Dated: December 17, 2019

                                                     Thomas M. Parker
                                                     United States Magistrate Judge




                                                23
